Citation Nr: 0513315	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from  December 1965 to 
October 1967.  He died in October 1996, and his widow is the 
appellant in this matter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied claims for service connection for 
the cause of the veteran's death, for Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318 (West 2002), and for Dependents' Educational 
Assistance under Chapter 35 of Title 38 of the United States 
Code.  The appellant testified before the Board in February 
2005 via videoconference from the RO.    


FINDINGS OF FACT

1.  All of the notice and assistance owed to the appellant 
has been provided, and all of the evidence needed for an 
equitable disposition has been obtained.

2.  The veteran served on active duty for a period of time in 
the Republic of Vietnam during the Vietnam War.  

3.  The veteran died in October 1996 due to cardiac 
respiratory arrest due to chronic renal failure.  During his 
lifetime, he also had chronic pancreatitis, related to 
alcohol abuse, and Type I diabetes mellitus, related to the 
alcohol abuse-induced pancreatitis.  None of these conditions 
was incurred in or aggravated during the veteran's service; 
none of these conditions is related to his active service or 
to any incident therein.

4.  The only disabilities for which service connection was 
ever established during the veteran's lifetime were scars of 
the right foot and of the dorsal spine, both of which were 
rated as noncompensably disabling.

5.  The veteran did not die of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established. 38 U.S.C.A. §§ 1101(3), 1110, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2004).

3.  The criteria for Dependents' Educational Assistance are 
not met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant filed a claim for the benefits at issue in this 
appeal in March 2003.  

Service Connection for the Cause of the Veteran's Death

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran. 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.5(a), 3.312 (2004).

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Generally, service connection is warranted for disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

Service connection will be rebuttably presumed for certain 
chronic diseases (such as diabetes and cirrhosis of the 
liver) that are manifest to a compensable degree within the 
year after active duty .  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Additional provisions apply to cases involving herbicide 
exposure in certain veterans.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e); see 38 U.S.C.A. § 1116 
(West 2002).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the Board must still 
consider whether service connection is warranted on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran had a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service-connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).

The appellant contends that the veteran's service in Vietnam 
during the Vietnam War is responsible for the development of 
diabetes and that the diabetes led to renal failure that, in 
turn, led to the cause of the veteran's death.  She has also 
submitted an internet article stating that the most common 
causes of chronic renal failure are diabetic nephropathy and 
several other conditions.

The veteran served on active duty from  December 1965 to 
October 1967.  He died in October 1996.  According to his 
death certificate, the immediate cause of death was cardiac 
respiratory arrest, due to or as a consequence of renal 
failure.  

According to his service medical records, the veteran was 
seen in July 1966 with complaints of aches and pains all 
over; it was noted that his paternal grandmother had a 
history of diabetes.  The impression was rule/out diabetes.  
However, there is no further reference to diabetes or blood 
sugar findings at any time after that during the veteran's 
active service or even within one year after separation from 
service.

VA and private medical records from the mid-1980s reflect 
treatment for chronic pancreatitis, diabetes mellitus, 
diabetic ulceration of his feet, and peripheral vascular 
disease secondary to diabetes.  According to an August 1985 
private hospital discharge summary, the diabetes mellitus was 
Type I.  Other records note anywhere from a 4 to 9 year 
history of diabetes.

According to an August 1994 VA scars examination, the 
veteran's adult-onset diabetes mellitus was diagnosed in 
1977; he also had bilateral peripheral neuropathy due to 
diabetes.  

Private medical records from 1995 and 1996 reflect treatment 
for various problems, including insulin-dependent diabetes 
mellitus, alcoholism, drug addiction, nausea, vomiting, 
hepatic cirrhosis, alcoholic cirrhosis or Laennec's 
cirrhosis, acute gastroenteritis, abdominal pain due to 
pancreatitis, renal insufficiency, cardiomegaly, and mild 
congestive heart failure.  In the months leading up to his 
death, those private medical records indicate that the 
veteran had a history of recurring hospitalizations and 
emergency room visits for epigastric problems.  It was noted 
that he was diabetic and had had recurrent gastritis and 
pancreatitis with the episodes of excess alcohol.  Liver 
function studies were also described as "grossly high due to 
his alcoholic hepatitis and Laennec's cirrhosis."  Such 
medial reports provide negative evidence against this claim. 

In May 1996, a treating doctor specifically noted that the 
veteran's numerous hospitalizations were "for episodes of 
gastritis and pancreatitis due to his chronic alcohol abuse 
problems."  The doctor also noted surgery at a VA medical 
center (in Memphis, Tennessee) for pancreatitis, and he 
stated that "[t]he pancreatitis apparently caused his 
diabetes."  (Emphasis added.)  On review of the veteran's 
systems, the doctor remarked that the veteran was a severe 
diabetic and that he had chronic renal insufficiency due to 
diabetic glomerulosclerosis and hypertensive renal disease.  
Other records from this private hospital echo these findings, 
providing evidence clearly indicating that the veteran's 
disabilities were the result of alcohol.
 
In July 1996, he was admitted for a possible overdose, and 
there was reference to alcoholic bradycardia.  

The Board concludes that diabetes mellitus was not present 
during the veteran's active service or to a compensable 
degree within one year after separation from service.  
Indeed, diabetes mellitus does not appear to have been 
diagnosed until the mid-1970s at the earliest.  Also, there 
were no cardiovascular problems or renal problems during the 
veteran's active service or to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a); 38 C.F.R. § 3.307(a), 3.309(a).  

The Board recognizes that the veteran served in the Republic 
of Vietnam during the Vietnam War for a period of time during 
his active service.  The appellant contends that because of 
exposure to herbicides during the Vietnam War, the veteran 
developed diabetes that then led to the development of the 
renal failure that ultimately caused his death in 1996.  

However, the veteran's type of diabetes is not the type of 
diabetes for which service connection may be presumed based 
on herbicide exposure in Vietnam.  That type of diabetes, 
listed at 38 U.S.C.A. § 1116(a)(2)(H) and at  38 C.F.R. 
§ 3.309(e) is Type II diabetes.  The record includes many 
hospital admissions and doctor's visits pertaining to his 
chronic medical issues such as diabetes and pancreatitis.  In 
those records, the only time that the veteran's diabetes was 
specifically categorized, a treating medical professional 
called it Type I diabetes.  

The Board notes that the veteran was described on a 1994 VA 
examination as having adult-onset diabetes, which is 
synonymous with Type II diabetes under 38 C.F.R. § 3.309(e).  
However, that examination was solely an examination of the 
veteran's scars for the limited purpose of assessing a claim 
for an increased rating for service-connected scars, not an 
assessment of the veteran's type of diabetes.  Therefore, the 
Board does not find the 1994 VA examination reference to 
adult-onset diabetes to be controlling here.

Moreover, even if the veteran did have Type II diabetes, the 
presumption of service connection for a disease listed under 
38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e) based on 
Vietnam herbicide exposure may be rebutted.  38 U.S.C.A. 
§ 1113(a) (West 2002); 38 C.F.R. § 3.307(d).  Here, there is 
voluminous "affirmative evidence" contrary to the 
presumption of service connection.  The many years of VA and 
private medical records demonstrate that the veteran has had 
many problems with alcoholism and that his diabetes has been 
attributed on many occasions to his chronic pancreatitis.  
For example, within a May 1996 admission history, the record 
notes that the veteran "over-indulges in alcohol whenever he 
gets the chance."  Several medical reports cite this problem 
as the cause of the veteran's disabilities prior to his 
death, supporting the denial of this claim.  The Board finds 
such evidence to be of great probative weight.  In evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on this medical evidence, the Board finds that the 
pancreatitis was related to his chronic alcohol abuse.  The 
medical records clearly support such a finding.  Thus, almost 
all of the available, probative evidence attributes the 
veteran's diabetes to a cause other than herbicide exposure, 
providing negative evidence against this claim. 

In addition, the veteran's chronic renal failure has also 
been related to alcohol abuse.  Various medical records refer 
to alcoholic hepatitis and alcoholic (or Laennec's) 
cirrhosis.  The post-service medical records, as a whole, are 
found to provide not only evidence against this claim, but 
evidence that rebuts the presumption that diabetes, in any 
form, was caused by herbicide exposure.  It is found that no 
medical record found to be of any probative weight supports a 
finding that the veteran's death was the result of his 
military service. 

Although the appellant has contended that the veteran's death 
was related to war service, as a layperson she is not 
competent to establish these facts by her own assertions.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In short, there is no competent evidence whatsoever to relate 
any of the causes of the veteran's death in 1996 to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is inapplicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC Pursuant to 38 U.S.C.A. § 1318

The Board now turns to an alternative method for evaluating a 
claim for DIC benefits.  If a veteran's death is not 
determined to be service connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) 
(West 2002), benefits are payable to the surviving spouse of 
a "deceased veteran" in the same manner as if the death 
were service-connected.  A "deceased veteran" for purposes 
of this provision is a veteran who dies not as the result of 
the veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (2004); cf. Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373, 
1377-78 (Fed. Cir. 2003) (upholding VA's interpretation in 
38 C.F.R. § 3.22 as the correct interpretation).  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Ibid.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

In this case, at the time of his death, the veteran had two 
service-connected disabilities (a scar, laceration of the 
right foot; and a healed scar of the dorsal spine area), both 
of which were rated 0 percent disabling.  Therefore, the 
veteran's service-connected disabilities did not meet the 
"totally disabling" requirement under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22.  Accordingly, the appellant's claim 
under 38 U.S.C.A. § 1318 must be denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child or spouse (or surviving spouse) of a person has (or 
died from) permanent, total disability resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a) (West 
2002).

In this case, at the time of his death, the veteran had two 
service-connected disabilities: a scar, laceration of the 
right foot; and a healed scar of the dorsal spine area, both 
of which were rated as noncompensably disabling.  Therefore, 
he had no permanent, total service-connected disability.  As 
discussed above, the evidence does not show that the veteran 
died from a service-connected disability.  Accordingly, the 
appellant is not an eligible person as defined by statute for 
purposes of establishing entitlement to Dependents' 
Educational Assistance.  Accordingly, the claim must be 
denied for lack of legal merit.  See Cacalda, supra.

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the appellant.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim; this notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in June 2003.  But 
even under Pelegrini, the notices to the appellant informed 
her of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The RO sent the appellant correspondence in April 
2003; a statement of the case in February 2004; and a 
supplemental statement of the case in March 2004.  There was 
no harm to the appellant, as VA made all efforts to notify 
and to assist her with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the appellant's possession.  Any 
defect with regard to the timing and content of the notices 
to the appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, __ Vet. App. __, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  Thus, VA has 
satisfied its "duty to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


